DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 19-21 in the reply filed on November 18, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bisjak (US 20120156486-appears on PTO-1449) in view of EP 1165224 (appears on 1449)
 	Bisjak  teaches flame-retardant cellulosic man-made fibers containing a flame-retardant substance in the form of an oxidized condensate of a tetrakis hydroxyalkyl phosphonium salt with ammonia and/or a nitrogenous compound which contains one or several amine groups (see abstract).  process for the production of a flame-retardant agent for use in cellulosic fibers comprises the following steps: (a) reaction of at least one tetrakis hydroxyalkyl phosphonium compound with at least one nitrogen compound, selected from the group of ammonia, urea, thiourea, biuret, melamine, ethylene urea, guanidine and 2-cyanoguanidine, to obtain a polymer whereby the molar ratio of the tetrakis hydroxymethyl phosphonium compound to the nitrogen compound lies in the range of 1: (0.05 to 2.0) (see para 0062 and 0065); (a') cross-linking of the polymer obtained in process step (a) with the help of ammonia, (b) Oxidation of the phosphorus contained in the cross-linked polymer as a result of adding an oxidation agent in order to obtain the flame-retardant agent (see para 0064). The alkyl groups of the tetrakis hydroxyalkyl phosphonium compounds are methyl, ethyl, propyl or butyl groups (see para 0066).
 	The flame-retardant agent obtained in process step (b) can subsequently be washed with an acid, as described before, and then washed with a solvent one or several times whereby one to two parts by volume of solvent, in relation to the volume of the flame-retardant agent, are used (see para 0077).  One or more dispersing agents may be added after performing step (a) and prior to performing step (a’) (see para 0073).  he oxidation in process step (b) can be done with the help of the usual oxidation agents such as hydrogen peroxide, ammonium persulphate, air (oxygen) and perchloric acid. The molar ratio between the preliminary stage of the flame-retardant agent and the oxidation agent is generally around 1:1 to 1:1.2 (see para 0075).  The flame-retardant agent can be pre-purified, using common methods known to the specialist, for example by means of filtration (see para 0076).  Bisjak meets the limitations of the claims other than the differences that are set forth below.
 	Bisjak does not specifically teach that the precondensate from step (a) and the ammonia are each injected by means of a nozzle into a reactor space enclosed by a reactor housing onto a common collision point.  However, EP ‘224 meets this limitation.
 	EP teaches a method and a device for carrying out chemical and physical processes. The aim of the invention is to be able to carry out such processes with better results and in the same apparatus. The invention provides for at least two liquid media to be injected by means of pumps, preferably high-pressure pumps, into a reactor chamber (5) enclosed by a reactor housing (53) and on to a shared collision point (25), each medium being injected through one nozzle (1). Through an opening (3a) in the reactor chamber a gas, an evaporating liquid, a cooling liquid or a cooling gas is introduced so as to maintain the gas atmosphere in the reactor interior, notably in the collision point (25) of the liquid jets, and to cool the resulting products. The resulting products and excess gas are removed from the reactor housing (53) via a further opening (3) by positive pressure on the gas input side or negative pressure on the product and gas discharge side (see abstract and claim 1).
 	It would have been obvious to one of ordinary skill in the art to use the method and device of EP to inject the pre-condensate and ammonia of Bisjak because EP teaches that this device and method allows the skilled artisan to provide a method and an apparatus for such processes to perform with better results and in the same equipment (see first two paragraphs under Description heading).
The prior art made of record and not relied upon is cited for teaching the general state of the art and is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16758317/20221202